Case 1:20-cv-10166-TLL-PTM ECF No. 1 filed 01/22/20 PagelD.1 Page 1 of 20

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

NORTHERN DIVISION

GAYLE REID,

Plaintiff, Case No. 1:20-cv-

Hon. Thomas L. Ludington

V.
GLADWIN COUNTY,

Defendant.
THE MASTROMARCO FIRM

VICTOR J. MASTROMARCO, JR. (P34564)
KEVIN J. KELLY (P74546)

Attorneys for Plaintiff

1024 N. Michigan Avenue

Saginaw, Michigan 48602

(989) 752-1414
vmastromarco@mastromarcofirm.com
kkelly@mastromarcofirm.com

 

PLAINTIFF’S COMPLAINT & DEMAND FOR TRIAL BY JURY

NOW COMES Plaintiff, GAYLE REID, by and through her attorneys, THE

MASTROMARCO FIRM, and hereby complains against Defendant, GLADWIN

COUNTY, stating more fully as follows:

COMMON ALLEGATIONS

1. That at all times material hereto, Plaintiff is a resident of the County

of Gladwin, State of Michigan.

THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 1:20-cv-10166-TLL-PTM ECF No. 1 filed 01/22/20 PagelD.2 Page 2 of 20

2. That Defendant is a County, located in and existing by virtue of the
State of Michigan and operating under the entity, Gladwin County.

3. That the amount in controversy exceeds the sum of SEVENTY-FIVE
THOUSAND DOLLARS ($75,000.00), exclusive of costs, interest, and attorney
fees.

4. That this Honorable Court has original jurisdiction over Plaintiff's
federal law claims pursuant to 28 U.S.C. § 1331 and supplemental jurisdiction over
Plaintiff's state law claims pursuant to 28 U.S.C. § 1367.

5. That Plaintiff has a history of back problems and back surgery.

6. That Plaintiff was hired as the part-time board secretary of Gladwin
County on January 13, 2015.

7. That subsequent to that time and on July 28, 2015, Plaintiff was made
executive secretary by the board so that she could sit in and attend board meetings.
Plaintiff is still working part-time.

8. That on January 7, 2016, Plaintiff was given a wage increase from
approximately $10 per hour to $15.43 per hour which would have been
commensurate with the lowest full-time executive secretary employed by Gladwin
County.

9. That during the course of Plaintiff's employment and as more fully set

forth herein, the Clerk of Gladwin County was Laura Brandon-Maveal and did

2
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 1:20-cv-10166-TLL-PTM ECF No. 1 filed 01/22/20 PagelD.3 Page 3 of 20

interfere with Plaintiff's FMLA leave and retaliated against Plaintiff along with the
board of commissioners.

10. That during the year 2016, Plaintiff had been requested to investigate
orders placed for Gladwin County and discovered that there were many orders that
had been placed for non-business items. She also discovered and was requested to
discover that the phone lines had been overcharged to the tune of approximately
$1,292.00. It is believed that Plaintiffs discovery of these issues caused friction
between herself and the Clerk Brandon-Maveal.

11. That in January of 2017, the Plaintiff was hired as a full-time
employee.

REQUEST FOR FMLA LEAVE

12. That Plaintiff did request at that time FMLA leave which was granted
by Defendant County.

13. That beginning in June of 2018, Plaintiff began to have serious back
conditions and spent approximately three days in and out of the ER, and that
thereafter, and on July 23, 2018, Plaintiff had serious back surgery by
neurosurgeon Dr. Gerald Schell.

14. That on August 2, 2018, Dr. Schell put the Plaintiff on restrictions but

returned her to work on August 5, 2018.

3
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 1:20-cv-10166-TLL-PTM ECF No. 1 filed 01/22/20 PagelD.4 Page 4 of 20

15. That subsequent thereto and on January 4, 2019, Dr. Schell again
wrote a letter to the employer indicating that the Plaintiff was still on the same
restrictions that he placed her on back in August of 2018. It is subsequent to this
letter that retaliation becomes volatile.

16. That subsequent to that date and on April 22, 2019, Plaintiff requested
FMLA intermittent leave. She requests this and hands in formal federal paperwork
to Laura Brandon-Maveal, Gladwin County Clerk, who tells her that she will not
be provided intermittent leave.

17. That furthermore, on April 22, 2019, a text exchange between
Plaintiff and Maveal again reveal the fact that Plaintiff had been requesting FMLA
intermittent leave.

18. That in fact after this last request, various duties were removed from
the Plaintiff which progressed throughout this time period, which are including but
not limited to the following:

a. Plaintiff is no longer allowed to open the mail for the board, even

though this is something she had done since her inception;

b. Plaintiff is required to prepare all agenda meetings and she is taken

away duties concerning the finance agenda;

c. Plaintiff was not allowed to schedule meetings any longer;

4
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 1:20-cv-10166-TLL-PTM ECF No. 1 filed 01/22/20 PagelID.5 Page 5 of 20

d. Plaintiff is no longer given notices on a steady basis from the
commissioner with regard to meetings to be held;

e. Plaintiff was demoted to “board secretary’;

f. Defendants discovered that Plaintiff had tape recorded a meeting
between herself and Maveal and was asked to erase it. Plaintiff
refused;

g. Plaintiff was punished for not being able to pick up the mail and
mocked for having restrictions which the Clerk Maveal exclaimed
was the reason she could not pick up the mail;

h. In November 2019, Plaintiff was told that she would no longer be
allowed to attend any closed or executive sessions which had been
her prior duties;

i. Plaintiff was no longer allowed to generate or requested to generate
letters or correspondence which had been her previous duties;

j. In fact, and at a budget meeting, Defendant proposed that the
Plaintiffs position would be cut to part-time as of December 12,
2019. In fact, she was presented a letter on that same date cutting
her time to part-time and removing all insurance benefits which

would have provided her coverage.

5
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 1:20-cv-10166-TLL-PTM ECF No. 1 filed 01/22/20 PagelD.6 Page 6 of 20

k. At the time said letter was provided to Plaintiff on December 12,
2019, Plaintiff was told it was due to budget cutting, although no
other employees of the County were in fact reduced in their hours
and in fact were given raises to most every department.

1. Plaintiff was the only full-time position in fact in Gladwin County to
be cut to part-time. As such, Plaintiff was no longer eligible for
FMLA leave even though she was still under restrictions and
wearing a bone stimulator every day because she had not had fusion
of her bones. The Defendant chairman and vice-chairman of
Gladwin knew of this fact.

m. Atthe same time, the chairman and vice-chairman of Gladwin
County asked how old the Plaintiff was and how long she planned to
work and why she did not draw Social Security and use Medicare
which could pay for her if she were off work.

19. That it is believed that the Defendants have attempted and are

attempting to constructively discharge the Plaintiff.
20. That the Defendant’s actions herein constitute interference and

retaliation in violation of the Family and Medical Leave Act.

6
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 1:20-cv-10166-TLL-PTM ECF No. 1 filed 01/22/20 PagelD.7 Page 7 of 20

21. That the Defendant’s actions herein also constitute disability
discrimination in violation of the Michigan Persons with Disabilities Civil Rights
Act.

22. That as a direct and proximate result of this Defendant’s unlawful
actions, Plaintiff has suffered and will continue to suffer severe economic
damages, including but not limited to, lost wages, back pay, front pay, raises,
bonuses, promotions, health, dental, vision, and/or life insurance benefits,
investments, pension and/or retirement benefits, and any and all other
compensation and fringe benefits, lost to Plaintiff along with an additional sum to
offset any negative tax consequences of any recovery for same

23. That Defendants actions constitute retaliation in violation of the
Family and Medical Leave Act.

24. That Defendants actions constitute retaliation in violation of the
Michigan Persons with Disabilities Civil Rights Act.

25. That as a direct and proximate result of Defendants’ unlawful actions,
Plaintiff has suffered and will continue to suffer severe noneconomic damages,
including, but not limited to, emotional distress, mental anguish, shock, fright,
humiliation, embarrassment, nervousness, depression, anxiety, disruption of

lifestyle, and denial of social pleasures.

7
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 1:20-cv-10166-TLL-PTM ECF No. 1 filed 01/22/20 PagelD.8 Page 8 of 20

26. That Plaintiff hereby claims reasonable attorney fees pursuant to MCL
§ 37.1606.

27. That pursuant to 29 U.S.C. § 2617, Plaintiff hereby makes a claim for
the following elements of damages directly and proximately caused by

Defendants unlawful actions:

(a) Any wages, salary, employee benefits, or other compensation
denied or lost to Plaintiff by reason of Defendants’ violations
of the FMLA;

(b) The interest on said wages, salary, employee benefits, and
other compensation at the prevailing rate;

(c) An additional amount as liquidated damages equal to the
above two sums;

(d) Reasonable attorney fees, reasonable expert witness fees, and
other costs of this action; and

(e) Any such equitable relief as may be appropriate.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court
enter judgment in Plaintiff's favor in an amount in excess of SEVENTY-FIVE
THOUSAND DOLLARS ($75,000.00) in addition to costs, interest, and attorney

fees along with any and all legal and/or equitable relief this Court deems just.

8
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 1:20-cv-10166-TLL-PTM ECF No. 1 filed 01/22/20 PagelID.9 Page 9 of 20

COUNT I— RETALIATION IN VIOLATION OF THE
FAMILY & MEDICAL LEAVE ACT
27. That Plaintiff incorporates by reference the allegations contained in

 

paragraphs 1 through 26 of her Common Allegations, word for word and paragraph
for paragraph, as if fully restated herein.

28. That the FMLA provides that “[a]n employer is prohibiting from
discharging or in any other way discriminating against any person (whether or not
an employee) for opposing or complaining about any unlawful practice under the
Act.” 29 C.F.R. § 825.220(a)(2).

29. That a causal connection is demonstrated, at least in part, by the
Defendants comments to Plaintiff when requested intermittent leave, that “this
never happened” dated April 22, 2019 (See Exhibit 1); and the subsequent text
messages provided to the Plaintiff, violating Plaintiff's right to take intermittent
leave pursuant to 29 U.S.C. § 2612(B)(1). (See Exhibit 2, text messages).

30. That Defendant knew of Plaintiff's protected activity.

31. That Defendants took materially adverse employment action against
Plaintiff.

32. That a causal connection exists between Plaintiff's protected activity
and the materially adverse employment action.

33. That a causal connection is demonstrated, at least in part, by the

statements and actions of the Defendant to Plaintiffs demotion.

9
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 1:20-cv-10166-TLL-PTM ECF No.1 filed 01/22/20 PagelD.10 Page 10 of 20

34. That Defendants actions are materially adverse employment actions
are pretextual in nature.

35. That Defendants reasons for taking the material adverse employment
action are not based in fact, did not actually motivate the decision, and/or were too
insufficient to warrant the action.

36. That Defendants actions constitute retaliation in violation of the
Family and Medical Leave Act.

37. That pursuant to 29 U.S.C. § 2617, Plaintiff hereby makes a claim for
the following elements of damages directly and proximately caused by
Defendants’ unlawful actions:

(a) Any wages, salary, employee benefits, or other compensation
denied or lost to Plaintiff by reason of Defendants’ violations

of the FMLA;

(b) The interest on said wages, salary, employee benefits, and
other compensation at the prevailing rate;

(c) An additional amount as liquidated damages equal to the
above two sums;

(d) Reasonable attorney fees, reasonable expert witness fees, and
other costs of this action; and

(e) Any such equitable relief as may be appropriate.
WHEREFORE, Plaintiff respectfully requests that this Honorable Court
enter judgment in Plaintiff's favor in an amount in excess of SEVENTY-FIVE

THOUSAND DOLLARS ($75,000.00) in addition to costs, interest, and attorney

10
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 1:20-cv-10166-TLL-PTM ECF No.1 filed 01/22/20 PagelD.11 Page 11 of 20

fees along with any and all legal and/or equitable relief this Court deems just.

COUNT I — RETALIATION IN VIOLATION OF THE
FAMILY & MEDICAL LEAVE ACT

 

38. That Plaintiff incorporates by reference the allegations contained in
paragraphs | through 27 of her Common Allegations and paragraphs 28 through 37
of Count I, word for word and paragraph for paragraph, as if fully restated herein.

39. That the FMLA provides that “[a]ll persons (whether or not
employers) are prohibited from discharging or in any other way discriminating
against any person (whether or not an employee because that person has (i) [fliled
any charge, or has instituted (or caused to be instituted) any proceeding under or
related to this Act; . . . [or] (iii) [t]estified, or is about to testify, in any inquiry or
proceeding relating to a right under this Act.” 29 C.F.R. § 825.220(a)(3)(i), (iii).

40. That Plaintiff engaged in activity protected by the FMLA by filing
and instituting a lawsuit under the FMLA and testifying in said proceeding.

41. That Defendant knew of Plaintiffs protected activity.

42. That a causal connection exists between Plaintiff's protected activity
and adverse employment action as identified in the common allegations including

removing her from her position of executive secretary, demoting her to board

11
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 1:20-cv-10166-TLL-PTM ECF No.1 filed 01/22/20 PagelD.12 Page 12 of 20

secretary, and reducing her pay and taking away her health insurance and other
benefits such as FMLA.

43. That a causal connection is demonstrated, at least in part, by the close
temporal proximity of Plaintiff's request for intermittent leave under FMLA and
Plaintiff's demotion.

44. That Defendants’ reasons for taking the materially adverse
employment action are pretextual in nature.

45. That Defendants’ reasons for taking the material adverse employment
action are not based in fact, did not actually motivate the decision, and/or were too
insufficient to warrant the action.

46. That Defendants’ actions constitute retaliation in violation of the
Family and Medical Leave Act.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court
enter judgment in Plaintiffs favor in an amount in excess of SEVENTY-FIVE
THOUSAND DOLLARS ($75,000.00) in addition to costs, interest, and attorney

fees along with any and all legal and/or equitable relief this Court deems just.

COUNT Ul — VIOLATION OF THE ELLIOTT-LARSEN
CIVIL RIGHTS ACT

47. That Plaintiff incorporates by reference the allegations contained in

paragraphs | through 27 of her Common Allegations and paragraphs 28 through 37

12
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 1:20-cv-10166-TLL-PTM ECF No.1 filed 01/22/20 PagelD.13 Page 13 of 20

of Count I, and paragraphs 38 through 46 of Count II, word for word and
paragraph for paragraph, as if fully restated herein.

48. That the Elliott-Larsen Civil Rights Act makes it unlawful for an
employer to fail or refuse to hire or recruit or otherwise discriminate against an
individual with respect to employment, compensation, or a term, condition, or
privilege of employment, because of age. MCL 37.2202(1)(a).

49. That at all times material hereto, Defendant constituted an “employer”
as the term is defined by the Act. MCL 37.2201(1).

50. That Plaintiff was and is a member of a protected class by virtue of
her age, sixty-seven (67) years old.

51. That at all times material hereto, Plaintiff was and is qualified for the
position of executive secretary.

52. That Defendant took an adverse employment action as identified in
the common allegations including removing her from her position of executive
secretary, demoting her to board secretary, and reducing her pay and taking away
her health insurance and other benefits such as FMLA.

53. That the reasons proffered by the Defendant for its demotion and

retaliation against the Plaintiff are pretextual in nature.

13
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 1:20-cv-10166-TLL-PTM ECF No.1 filed 01/22/20 PagelD.14 Page 14 of 20

54. That the proffered reasons by the Defendant for its actions against the
Plaintiff in reducing her pay, reducing her hours, and taking away her benefits, title
and position are either not based in fact or did not actually motivate their decision.

55. That Defendant’s actions constitute age discrimination in violation of
the Elliott-Larsen Civil Rights Act.

56. That as a direct and proximate result of Defendant’s unlawful actions,
Plaintiff has experienced and will continue to experience economic damages,
including, but not limited to, lost wages, back pay, front pay, raises, bonuses,
health, dental, vision, and life insurance benefits, pension and/or retirement
benefits, investment opportunities, employer contributions, and any other
compensation and fringe benefits provided by Defendant along with an additional
amount to offset any negative tax consequences of recovery.

57. That as a direct and proximate result of Defendant’s unlawful actions,
Plaintiff has suffered and will continue to suffer from severe non-economic
damages, including, but not limited to, emotional distress, mental anguish, shock,
fright, humiliation, embarrassment, nervousness, anxiety, depression, disruption of
lifestyle, and denial of social pleasures.

58. That Plaintiff hereby claims the costs of this litigation, including
reasonable attorney fees and witness fees, pursuant to MCL 37.2801(3) and MCL

37.2802.

14
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 1:20-cv-10166-TLL-PTM ECF No.1 filed 01/22/20 PagelD.15 Page 15 of 20

WHEREFORE, Plaintiff respectfully requests that this Honorable Court
enter judgment in her favor in an amount in excess of SEVENTY-FIVE
THOUSAND DOLLARS ($75,000.00) in addition to costs, interest, and attorney
fees along with any and all legal and/or equitable relief this Court deems just.

Respectfully submitted,
THE MASTROMARCO FIRM

Dated: January 21, 2020 By: /s/ Victor J. Mastromarco, Jr.
VICTOR J. MASTROMARCO, JR. (P34564)
KEVIN J. KELLY (P74546)
Attorneys for Plaintiff
1024 N. Michigan Avenue
Saginaw, Michigan 48602
(989) 752-1414

 

DEMAND FOR TRIAL BY JURY
NOW COMES Plaintiff, GAYLE REID, by and through her attorneys, THE
MASTROMARCO FIRM, and hereby demands a trial by jury on all of the above
issues, unless otherwise expressly waived.

Respectfully submitted,
THE MASTROMARCO FIRM

Dated: January 21, 2020 By: /s/ Victor J. Mastromarco, Jr.
VICTOR J. MASTROMARCO, JR. (P34564)
KEVIN J. KELLY (P74546)
Attorneys for Plaintiff
1024 N. Michigan Avenue
Saginaw, Michigan 48602
(989) 752-1414

 

15
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 1:20-cv-10166-TLL-PTM ECF No.1 filed 01/22/20 PagelD.16 Page 16 of 20

 

Certification of Health Care Provider for U.S. Department of Labor
Employee’s Serious Health Condition Wage and Hour Division : W He
(Family and Medical Leave Act)

DO NOT SEND COMPLETED FORM TO THE DEPARTMENT OF LABOR; RETURN TO THE PATIENT OMB Control Number: 1235-0003

Expires: 8/31/2021
SECTION I: For Completion by the EMPLOYER
INSTRUCTIONS to the EMPLOYER: The Family and Medical Leave Act (FMLA) provides that an employer may
require an employee seeking FMLA protections because of a need for leave due to a serious health condition to submit a
medical certification issued by the employee’s health care provider. Please complete Section I before giving this form to
your employee. Your response is voluntary. While you are not required to use this form, you may not ask the employee to
provide more information than allowed under the FMLA regulations, 29 C.F.R. §§ 825.306-825.308. Employers must
generally maintain records and documents relating to medical certifications, recertifications, or medical histories of
employees created for FMLA purposes as confidential medical records in separate files/records from the usual personnel
files and in accordance with 29 C.F.R. § 1630.14(c)(1), if the Americans with Disabilities Act applies, and in accordance
with 29 C.F_R. § 1635.9, if the Genetic Information Nondiscrimination Act applies.

Employer name and contact: QLQAc uw. (Coe aty ~ Moi (CX Po acon Maura?
Hi Qf Aae- 7391
I

Employee’s job title: Regular work sche” a
Employee’s essential job functions: C CALL; It

Check if job description is attached: omer fi ertion. ~

SECTION II: For Completion by the EMPLOYEE

INSTRUCTIONS to the EMPLOYEE; Please complete Section II before ¥. ? he ee
The FMLA permits an employer to require that you submit a timely, comple

support a request for FMLA leave due to your own serious health condition. 2LO Rx LOL

is required to obtain or retain the benefit of FMLA protections. 29 U.S.C. § &) m™Me Ac: yy : Chit. ~
complete and sufficient medical certification may result in a denial of your!

employer must give you at least 15 calendar days to return this form. 29 C.} YA} Carey

Your name: Sf DEG 1 ol

First Middle Last

 

 

SECTION III: For Completion by the HEALTH CARE PROVIDER

INSTRUCTIONS to the HEALTH CARE PROVIDER: Your patient has requested leave under the FMLA. Answer,
fully and completely, all applicable parts. Several questions seek a response as to the frequency or duration of a
condition, treatment, etc. Your answer should be your best estimate based upon your medical knowledge, experience, and
examination of the patient. Be as specific as you can; terms such as “lifetime,” “unknown,” or “indeterminate” may not
be sufficient to determine FMLA coverage. Limit your responses to the condition for which the employee is seeking
leave. Do not provide information about genetic tests, as defined in 29 C.F.R. § 1635.3(f), genetic services, as defined in
29 C.F.R. § 1635.3(e), or the manifestation of disease or disorder in the employee’s family members, 29 C.F.R. §
1635.3(b). Please be sure to sign the form on the last page.

Provider’s name and business address:

 

Type of practice / Medical specialty:

 

   

  
   

PLAINTIFF'S
y EXHIBIT
=

_f

Page 1 Form WH-380-E Revised May 20

Telephone: ( ) Fax:( )

 
     
Case 1:20-cv-10166-TLL-PTM ECF No.1 filed 01/22/20 PagelD.17 Page 17 of 20

PART A: MEDICAL FACTS
1. Approximate date condition commenced:

 

Probable duration of condition:

 

Mark below as applicable:
Was the patient admitted for an overnight stay in a hospital, hospice, or residential medical care facility?
___No __ Yes. Ifso, dates of admission:

 

Date(s) you treated the patient for condition:

 

Will the patient need to have treatment visits at least twice per year due to the condition? No Yes.

Was medication, other than over-the-counter medication, prescribed? No Yes.

Was the patient referred to other health care provider(s) for evaluation or treatment (e.g., physical therapist)?
No Yes. If so, state the nature of such treatments and expected duration of treatment:

 

2. Is the medical condition pregnancy? __ No __ Yes. Ifso, expected delivery date:

3. Use the information provided by the employer in Section I to answer this question. If the employer fails to
provide a list of the employee’s essential functions or a job description, answer these questions based upon
the employee’s own description of his/her job functions.

Is the employee unable to perform any of his/her job functions due to the condition: No Yes.

If so, identify the job functions the employee is unable to perform:

 

4. Describe other relevant medical facts, if any, related to the condition for which the employee seeks leave
(such medical facts may include symptoms, diagnosis, or any regimen of continuing treatment such as the use
of specialized equipment):

 

 

 

 

 

 

 

Page 2 CONTINUED ON NEXT PAGE Form WH-380-E Revised May 2015
Case 1:20-cv-10166-TLL-PTM ECF No.1 filed 01/22/20 PagelD.18 Page 18 of 20

PART B: AMOUNT OF LEAVE NEEDED
5, Will the employee be incapacitated for a single continuous period of time due to his/her medical condition,
including any time for treatment and recovery? __ No ___ Yes.

If so, estimate the beginning and ending dates for the period of incapacity:

 

6. Will the employee need to attend follow-up treatment appointments or work part-time or on a reduced
schedule because of the employee’s medical condition? _ No __ Yes.

If so, are the treatments or the reduced number of hours of work medically necessary?
No __ Yes.

Estimate treatment schedule, if any, including the dates of any scheduled appointments and the time
required for each appointment, including any recovery period:

 

Estimate the part-time or reduced work schedule the employee needs, if any:
hour(s) per day; days per week from through

7. Will the condition cause episodic flare-ups periodically preventing the employee from performing his/her job
functions? No Yes.

Is it medically necessary for the employee to be absent from work during the flare-ups?
No ___ Yes. If so, explain:

 

 

Based upon the patient’s medical history and your knowledge of the medical condition, estimate the
frequency of flare-ups and the duration of related incapacity that the patient may have over the next 6
months (e.g., | episode every 3 months lasting 1-2 days):

Frequency : times per week(s) month(s)
Duration: hours or__ day(s) per episode

ADDITIONAL INFORMATION: IDENTIFY QUESTION NUMBER WITH YOUR ADDITIONAL
ANSWER.

 

 

 

 

 

 

Page 3 CONTINUED ON NEXT PAGE Form WH-380-E Revised May 2015
Case 1:20-cv-10166-TLL-PTM ECF No.1 filed 01/22/20 PagelD.19 Page 19 of 20

PART B: AMOUNT OF LEAVE NEEDED
5. Will the employee be incapacitated for a single continuous period of time due to his/her medical condition,
including any time for treatment and recovery? | No ___ Yes.

If so, estimate the beginning and ending dates for the period of incapacity:

 

6. Will the employee need to attend follow-up treatment appointments or work part-time or on a reduced
schedule because of the employee’s medical condition? ___No Yes.

If so, are the treatments or the reduced number of hours of work medically necessary?
No Yes.

Estimate treatment schedule, if any, including the dates of any scheduled appointments and the time
required for each appointment, including any recovery period:

 

Estimate the part-time or reduced work schedule the employee needs, if any:
hour(s) per day; days per week from through

7. Will the condition cause episodic flare-ups periodically preventing the employee from performing his/her job
functions? No Yes.

Is it medically necessary for the employee to be absent from work during the flare-ups?
No Yes. If so, explain:

 

 

Based upon the patient’s medical history and your knowledge of the medical condition, estimate the
frequency of flare-ups and the duration of related incapacity that the patient may have over the next 6
months (e.g., 1 episode every 3 months lasting 1-2 days):

Frequency : times per week(s) month(s)
Duration: hours or ___ day(s) per episode

ADDITIONAL INFORMATION: IDENTIFY QUESTION NUMBER WITH YOUR ADDITIONAL
ANSWER.

 

 

 

 

 

 

Page 3 CONTINUED ON NEXT PAGE Form WH-380-E Revised May 2015
Case 1:20-cv-10166-TLL-PTM ECF No.1 filed 01/22/20 PagelD.20 Page 20 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Health Care Provider Date

PAPERWORK REDUCTION ACT NOTICE AND PUBLIC BURDEN STATEMENT
If submitted. it is mandatory for employers to retain a copy of this disclosure in their records for three years. 29 U.S.C. § 2616; 29
C.F.R. § 825.500. Persons are not required to respond to this collection of information unless it displays a currently valid OMB
controi number. The Department of Labor estimates that it will take an average of 20 minutes for respondents to complete this
collection of information. including the time for reviewing instructions, searching existing data sources, gathering and maintaining
the data needed, and completing and reviewing the collection of information. If you have any comments regarding this burden
estimate or any other aspect of this collection information, including suggestions for reducing this burden, send them to the
Administrator, Wage and Hour Division, U.S. Department of Labor, Room S-3502, 200 Constitution Ave., NW, Washington, DC
20210. DO NOT SEND COMPLETED FORM TO THE DEPARTMENT OF LABOR; RETURN TO THE PATIENT.

Page 4 Form WH-380-E Revised May 2015
